UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6227


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

IKE RAYEFORD WILLIAMS,

                  Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.        N. Carlton
Tilley, Jr., Senior District Judge.     (1:98-cr-00101-NCT-3;
1:02-cv-00359)


Submitted:    January 25, 2010              Decided:   February 3, 2010


Before KING and      AGEE,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


George B. Currin, Raleigh, North Carolina; M. Gordon Widenhouse,
Jr., RUDOLF, WIDENHOUSE & FIALKO, Chapel Hill, North Carolina,
for Appellant.    Anna Mills Wagoner, United States Attorney,
Angela H. Miller, Assistant United States Attorney, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ike   Rayeford    Williams     appeals    the    district    court’s

order accepting the recommendation of the magistrate judge and

denying his “Motion to Re-enter Previous Order of 24 June 2005.”

We   have   reviewed   the    record   and   find    no     reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      United   States   v.   Williams,   Nos.    1:98-cr-00101-NCT-3;

1:02-cv-00359 (M.D.N.C. Jan. 8, 2009).               We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                        AFFIRMED




                                       2